21-cv-07674-UA Document 1 Filed 09/14/21 Page 1 of 5

Case 1

 

 

 

oon

 

 

 

 

 

 
  

MA ye

%
i
i

 
 
 

 
 

bed

  
 
 
  
Case 1:21-cv-07674-UA Document1 Filed 09/14/21 Page 2 of5

 

 

ao

   

ENeES

¢

we

        

awa

EEL

Os
Ae

2

&
€

ML

3

re

wT

 

ney,

ya

£

5
Sed
<

 

 

 

is)
my

GWwLh

2

cy

       
     

we

ce
a

 

 

 

W

6

 
 

  

 

 

 

oy

bic

«
&

%

 

COME

 

 

OOTY

4

a

Ay

 
21-cv-07674-UA Document 1 Filed 09/14/21 Page 3 of 5

Case 1

 

 

4 ee ee |

oi A

 
 
 

oo

LE

 

y

 
  
 

pone

To ws
wy
€>
Cd

 

 
 

wn
nd
aed

 

 

eet mS

e483 >
3 a
xo ed
S 2

   
  
   

Bob had

pon
ey ag Set
i md <
st 3 Ss

 
 
 
21-cv-07674-UA Document 1 Filed 09/14/21 Page 4 of 5

Case 1

 

   

CES

pee
OL

 

es

pa
Lak

 

 
 

 

Case 1:21-cv-07674-UA Document1 Filed 09/14/21 Page 5o0f5

 

       

SMOG ABN  FOWLSOd SN

 

   

ipeerrad a

£9001 AN YMOK MIN
Addu Javad 00S

TIWW ALVWNI

ly UNA [2IN)

i  S
: fed te Ree
"see" Sean! tT ee te None” gen” * pes

 
 

patiNe] |
EELEE [4 pynqsda fad
SL0es X04 Od

ood bin NOLLYIINOWWOD LYYIWS
FO ee iH ava 195
1172 BZ MIQII-M — SLB9UF.
-AVMVYNNVD S| NNACCHONYHS)

  

 

 
